EXHIBIT 10.2

AMENDMENT NO. 1

 

TO THE

 

UNIT PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (the “Amendment”) to the Seller Disclosure Schedules to
that certain Unit Purchase Agreement dated as of August 3, 2017, by and among
(a) Yelp Inc. a Delaware corporation (“Seller”), (b) Eat24, LLC, a Delaware
limited liability company (“Company”), (c) GrubHub Inc., a Delaware corporation
(“Parent”), and (d) GrubHub Holdings Inc., a Delaware corporation (“Purchaser”),
is entered into on October 10, 2017. The Company, Seller, Parent and Purchaser
are sometimes individually referred to herein as a “Party” and collectively as
the “Parties”.

W I T N E S S E T H:

WHEREAS, pursuant to the Unit Purchase Agreement, the Parties will enter into
the transactions contemplated by the Unit Purchase Agreement, on the terms and
subject to the conditions set forth therein;

 

WHEREAS, Section 5.04 of the Unit Purchase Agreement provides that the form of
Asset Transfer Agreement shall not be amended without the prior written consent
of Purchaser and Section 11.04 of the Unit Purchase Agreement provides that the
Unit Purchase Agreement may be amended only by a written instrument signed by
the Parties; and

 

WHEREAS, the Parties desire to amend the Seller Disclosure Schedules to the Unit
Purchase Agreement and amend the form of schedules appended to the Asset
Transfer Agreement as provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.Defined Terms.  Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to them in the Unit Purchase
Agreement.  

 

2.Amendment to the Unit Purchase Agreement.  The Parties acknowledge and agree
that the following Sections of the Seller Disclosure Schedules are hereby
amended and replaced in their entirety effective as of the date hereof by the
corresponding Sections of the Seller Disclosure Schedule attached hereto
(collectively, the “Replacement Disclosure Schedules”):

 

 

•

Section 3.02 of the Seller Disclosure Schedules

 

•

Section 7.08(c) of the Seller Disclosure Schedules

K&E 27914008

--------------------------------------------------------------------------------

 

 

 

 

3. Amendment to the Form of Schedules Appended to the Asset Transfer
Agreement.  The Parties acknowledge and agree that the form of schedules
appended to the Asset Transfer Agreement is hereby amended and replaced in its
entirety effective as of the date hereof by the schedules attached hereto.

 

4.Amendment to the Form of Transition Services Agreement.  The Parties
acknowledge and agree that the form of the Transition Services Agreement is
hereby amended and replaced in its entirety effective as of the date hereof by
the form of Transition Services Agreement attached hereto.

 

5.Effect of Amendment. Except as expressly set forth herein, this Amendment to
the Seller Disclosure Schedules to the Unit Purchase Agreement, to the Form of
Schedules Appended to the Asset Transfer Agreement and to the Form of the
Transition Services Agreement shall not be deemed to amend, and shall not be
deemed to waive any provision of, the Unit Purchase Agreement or the Seller
Disclosure Schedules, and the Unit Purchase Agreement and the Seller Disclosure
Schedules will remain in full force and effect. In the event of any
inconsistency or conflict between the Unit Purchase Agreement and this
Amendment, the terms, conditions and provisions of this Amendment shall govern
and control.

 

6.Entire Agreement.  This Amendment and the Unit Purchase Agreement, including
the Exhibits, Schedules and other documents referred to therein which form a
part thereof, contain the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein.  From and after the
execution of a counterpart hereof by the parties hereto, any reference to the
Unit Purchase Agreement shall be deemed to be a reference to the Unit Purchase
Agreement as amended hereby.

 

7.Governing Law.  This Amendment and any disputes hereunder shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of
Delaware.

 

8.Counterparts.  This Amendment may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same
instrument.  Any signature page delivered by a facsimile machine shall be
binding to the same extent as an original signature page with regard to any
agreement subject to the terms hereof or any amendment thereto.

 

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

 

PURCHASER:

 

GRUBHUB HOLDINGS INC.

 

 

 

By:

 

/s/ Adam DeWitt

Name:

 

Adam DeWitt

Title:

 

Chief Financial Officer

 

 




Amendment No. 1 to Unit Purchase Agreement

Signature Page

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

 

PARENT:

 

GRUBHUB INC.

 

 

By:

 

/s/ Adam DeWitt

Name:

 

Adam DeWitt

Title:

 

Chief Financial Officer




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

 

SELLER:

 

YELP INC.

 

 

 

 

By:

 

/s/ Charles Barker

Name:

 

Charles Barker

Title:

 

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

 

 

EAT24, LLC

 

 

 

 

By:

 

/s/ Laurence Wilson

Name:

 

Lauren Wilson

Title:

 

Authorized Signatory

 

 